HUTCHESON, Circuit Judge
(dissenting).
I am of the firm opinion that the record as it comes to us contains all the information necessary for our decision of the question presented. I am also of the opinion that the taking of' further evidence as required by the opinion is not only wholly unnecessary but unduly burdensome. I, therefore, respectfully dissent from the views the opinion expresses as to the deficiencies in the record and from the order remanding the cause to the Board for the taking of further evidence.